TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00262-CR





Ex parte: Ibrahim Agha, Appellant






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 95-174-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING






PER CURIAM


	While incarcerated pending trial of indictments accusing him of indecency with a
child (Williamson County cause numbers 95-194-K26 and 95-210-K26), appellant filed a petition
for writ of habeas corpus seeking a reduction in bail.  The writ issued and, after a hearing, the
district court ordered that bail be reduced from $50,000 to $35,000 in each cause.  Appellant
appealed, contending that bail remained too high.
	The State has filed a motion to dismiss the appeal as moot.  Attached to the motion
is a certified copy of the jury's verdict finding appellant not guilty in cause number 95-194-K26. 
Also attached is a certified copy of an order directing appellant's release in cause number 95-210-K26 on a $3500 cash bond, an amount less than that sought in appellant's habeas corpus petition. 
Appellant has not responded to the State's motion.

	The State's motion is granted and this appeal is dismissed.


Before Justices Powers, Kidd and B. A. Smith
Dismissed on State's Motion
Filed:   August 30, 1995
Do Not Publish